DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5, 7-10 and 12-15 are pending: 
		Claims 1-3, 5, 7-10 and 12-15 are rejected. 
Response to Amendments
No amendments to the claims.  
Response to Arguments
Arguments filed 02/01/2022 have been entered. Arguments were fully considered. 
On page 8 of Applicant’s arguments, Applicant argues that:
In this case, as previously discussed, Huber is directed to a roof drain used on top of a building-i.e. a drain mounted within or along the surface of a roof, unlike the present application which is directed to a temporary silt retention assembly for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system, and includes an adapter that enables the extension of the silt retention device to cover exposed portions or openings of the drainage structure over which the silt retention assembly is mounted. Thus, Huber is directed to a very different operation and environment than the temporary silt retention assembly for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system as recited by Claims 1-3,5, 7-8 and 13.

	This argument is not persuasive because Huber teaches that the drain cover is not limited to roof drains and may be used with floor drains, indoor or outdoor drains, street grating, and other drains (Huber, see ¶7) and Huber (as modified by Goedderz and Singleton) teaches all the claimed structure for filtering water. Additionally filtering stormwater is recited as an intended use; an intended use is not patentability distinct over the prior art. 


On pages 8 and 12 of Applicant’s arguments, Applicant argues that:
Further, given a complete reading of Huber, there does not appear to be a motivation to try to add an additional filter material to Huber's roof drain, and such an addition, made in view of Applicant's disclosure, also would seem to be contrary to Huber's explicit teachings.
Accordingly, taking into account the entirety of the disclosure of the references, one of skill in the art would not look to try to further modify the proposed combination/modifications of Huber in view of Goedderz with the addition of a filter cover as taught by Singleton to try to form the temporary silt retention assembly as recited by claims 9-10, 12 and 14-15. Thus, the rejection of claims 9-10, 12 and 14-15 under 35 U.S.C. 103 should be withdrawn.

	This argument is moot because the combination is not directed to adding a filter to Huber. Huber is relied upon to teach a filter (screen) (Huber, see ¶111 and ¶117) which is further modified by Singleton.  
On page 9 of Applicant’s arguments, Applicant argues that:
Applying a filter material thereover, such as recited in claim 1, would close such spaces 134 and 144, preventing them from operating as designed, and thus teaching away from the use of a filter material thereover, and contravening the guidance of MPEP § 2143.01, which makes clear that proposed modification cannot render the prior art unsatisfactory for its intended purpose or change its principle of operation in order to support a rejection based on obviousness.

	This argument is not persuasive because in some embodiments a screen/filter may be provided in the spaces 134 and 144 (Huber, see ¶111 and ¶117). There is no evidence that the screen/filter changes the principle of the operation of the roof drain of Huber. 
On pages 10-11 of Applicant’s arguments, Applicant argues that:
As to Huber’s failure to “teach that said cover feature is configured to fold from a first position adjacent the lower end of the body of the silt retention device to an extended position,” the rejection cites Goedderz, though Goedderz teaches a folding steel culvert gate that once debris has been collected thereagainst, is removed by a winch, and argues that it would have been obvious “to modify the at least one cover feature (attachment) of Huber by incorporating the hinge means to said cover feature as taught by Goedderz for configuring to fold because said mechanism provides the benefit of conveniently folding for storage or transport.” Applicant submits that persons of skill in the art would not look to such a folding grate and simply pick a feature of the hinges 28 thereof and somehow apply such hinges to Huber’s attachments 1282 and 1292, which the Office Action asserts are part 

	This argument is not persuasive because modification of the attachments 1282/1292 to include hinges (configured to fold from a first position to an extended position as claimed) would have been obvious to one of ordinary skill in art as hinges are very well known in the art and it is desirable in Huber to easily and quickly install and remove drain covers (Huber, see ¶7).   
On pages 11-12 of Applicant’s arguments, Applicant argues that:
Applicant again traverses the proposed combination of Huber and Goedderz for the reasons discussed above, and submits that the proposed addition of Singleton still fails to cure the deficiencies of the proposed combination and modifications of Huber with Goedderz. As noted above, Huber teaches that his cover 100 “has features that allow for the flow of fluid through the cover and into the drain even with build-up of debris on or around the cover 100,” none of which include a filter cover, much less a detachable filter cover configured to cover the body of his structure. Huber’s “features” for collection of debris appear to be the angled/sloping sides of his cover, such as shown in Figs. 12A-12S, and his openings such as shown at 134 and 144 that allow passage of some debris therethrough to prevent a build-up of debris on his cover. 

The Office Action references para. [0105] and [0111] of Huber as mentioning screens or a filter material, and seems to argue that it would be obvious “to modify the filter material of Huber by making said filter material detachable as taught by Singleton because it is obvious to make parts separable.” However, while these paragraphs mention the use of screens or filters in his openings 124, 134 and 144, these screens or filters appear to be mounted within such spaces or openings 124, 134 and 144. Thus, if anything, Huber teaches the use of screens or filters internally to his cover openings, which would be the opposite of a detachable filter cover adapted to fit over the body of a temporary silt retention device. Notably, the Office Action does not explain how the internal screens or filters of Huber could be made to be detachable in view of Singleton or that one skilled in the art would have an expectation of success in such a modification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179).
Regarding claim 1, Huber teaches the temporary silt retention assembly for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system, comprising: a silt retention device (Fig. 12C, silt retention device 1229 (Fig. 12C, dome 1229), see ¶213), comprising a body (see Fig. 12C) including an upper end and a lower end (see Fig. 12C), series of water permeable openings (Fig. 12C, openings 1208 (Fig. 12C, side spaces 1208); see ¶214) defined therein, and a base plate or rim (see Fig. 12C) defined at the lower end of the body and projecting outwardly from the lower end of the silt retention device (see Fig. 12C), wherein the silt retention device is configured to seat over and substantially cover the opening of the drainage structure (see Fig. 12J); an adapter (see annotated Fig. 12C) formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see annotated Fig. 12C), the adapter including at least one cover feature (attachment 1282 of Fig. 12C is one cover feature and attachment 1292 of Fig. 12C is another cover feature) comprising a body formed from a flexible material (attachments are formed from a flexible material) (see ¶224) and configured to substantially covering or enclosing exposed portions of the opening of the drainage structure not covered by the silt retention device (the attachments cover lower side portions that are not covered by the dome) (see Fig. 12C), the cover feature having a plurality of openings (Fig. 12C, openings 1284 (Fig. 12C, spaces 1284); see ¶223) formed therein to enable passage of stormwater therethrough; and a filter material applied along the body of the silt retention device (the upper and lower spaces of the dome have screens; the upper and lower spaces are along the dome therefore the screen is along the dome) (see ¶105 and ¶111), at least partially covering at least a portion of the water permeable openings of the body of the silt retention device (the upper and lower spaces of the dome have screens) (see ¶105 and ¶111) for filtering sediment from a flow of stormwater passing therethrough.  




Annotated Fig. 12C

    PNG
    media_image1.png
    591
    846
    media_image1.png
    Greyscale

	While Huber does not explicitly teach that said filter material is applied along the at least one cover feature of the adapter and the openings of the at least one cover feature of the adapter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings (spaces) of the at least one cover feature of Huber by incorporating a filter material to said openings as taught by other embodiments of Huber because the simple addition of a filter material (screen or similar) to a known device (space or opening of an attachment) obviously resulting in blocking the passage of large or solid debris such as leaves and sticks (Huber, see ¶105) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).Therefore, modified Huber teaches the filter material is applied along the at least one cover feature of the adapter since the openings are along the cover feature of the adapter. 
	Huber does not teach that said cover feature is configured to fold from a first position adjacent the lower end of the body of the silt retention device to an extended position.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, cover feature 11 (Fig. 2, vertical grate 11); see C2/L34-36) is configured to fold from a first position adjacent the lower end of the body of a culvert grate to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by incorporating the hinge means to said cover feature as taught by Goedderz for configuring to fold because said mechanism provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47). 
	Regarding claim 2, Huber and Goedderz teach the temporary silt retention assembly of claim 1, wherein the openings of the at least one cover feature of the adapter are arranqed at spaced locations alonq the body of the at least one cover feature (Huber, see Fig. 12C).
	Regarding claim 3, Huber and Goedderz teach the temporary silt retention assembly of claim 1, wherein the silt retention device and the adapter are together so as to define a substantially unitary structure (Huber, see Fig. 12C).  
	The limitation of “are molded together” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 5, Huber and Goedderz teach the temporary silt retention assembly of claim 1, wherein the adapter is configured to releasably couple to the base plate or rim (the attachments may snap into place) (Huber, see ¶224).  
	Regarding claim 7, Huber and Goedderz teach the temporary silt retention assembly of claim 1, wherein the base plate or rim and/or the adapter are substantially square, rectangular (Huber, see Fig. 12C), circular or oval-shaped.  

	While the embodiment of Fig. 12C of Huber does not teach that the body of the silt retention device is substantially cylindrical.
	Huber teaches other embodiments of a body comprising a substantially cylindrical shape (see Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the dome (body of silt retention device) of Huber by changing said shape to a substantially cylindrical shape because said modification is a mere change in shape or dimension. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Regarding claim 13, Huber teaches a temporary silt retention assembly for protection of a drainage opening or inlet structure of a storm water drainage system, comprising: a filtering structure (Fig. 12C, filtering structure 1229 (Fig. 12C, dome 1229) including a body (see Fig. 12C) having an upper portion (see Fig. 12C), a lower portion (see Fig. 12C), a plurality of openings (Fig. 12C, openings 1208 (Fig. 12C, side spaces 1208) formed at spaced locations (see Fig. 12C) thereabout and extending at least partially between the upper and lower portions (upper and lower spaces) (see ¶105 and ¶111), the plurality of openings configured for enabling drainage of stormwater through the body while substantially blocking passage of debris through the body (there are screens in the upper and lower spaces) (see ¶105 and ¶111), and a base plate or rim defined (see annotated Fig. 12C) along the lower portion of the body and projecting outwardly from the lower portion of the body; and an adapter (see annotated Fig. 12C) formed from a polymeric or plastic material (the attachments can be formed from a flexible plastic) (see ¶224) and integrally formed with or coupled to the body of the silt retention device substantially co-extensive with the base plate or rim of the body of the filtering structure (see annotated Fig. 12C) so as to provide an extension of the filtering structure (see Figs. 12C and 12J), the adapter comprising at least one cover feature (attachment 1282 of Fig. 
Annotated Fig. 12C

    PNG
    media_image1.png
    591
    846
    media_image1.png
    Greyscale

	Huber does not teach that said cover feature is configured to be foldable or extensible away from the base plate or rim into a position projecting past the base plate or rim.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, cover feature 11 (Fig. 2, vertical grate 11); see C2/L34-36) is configured to be foldable or extensible away from the base plate or rim into a position projecting past the base plate or rim (the culvert grate is configured to fold) (see C3/L43-46) (see Figs. 2 and 3).
. 

Claims 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179) and further in view of Goedderz (USPN 4,713,179).
	Regarding claim 9, Huber and Goedderz teach the temporary silt retention assembly of claim 1 wherein the filter material comprises a porous filtering material (screen is inherently a porous material) (Huber, see ¶105 and ¶111). 
	The combination of references does not teach a detachable filter cover and the detachable filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly, wherein the detachable filter cover comprises a top potion supported by the upper end of the body, and a body portion covering the body of the silt retention device.  
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a detachable filter cover (the filter material is peeled or stripped off) (see C10/L23-28) and wherein the detachable filter cover configured to cover the body (“The filter 35 is….sheet or cover…to fit over the silt guard 10”) (see C7/L61-65) (see Figs. 3 and 5) and the base plate or rim of the silt retention device (see Figs. 3 and 5) and the adapter (Fig. 12, adapter 70 (Fig. 12, fluid distributing pan 70); see C6/L10-12) of the silt retention assembly (the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well), wherein the detachable filter cover comprises a top potion supported by the upper end 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by making said filter material detachable as taught by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Additionally, it would have been obvious to further modify the filter material of Huber by adjusting the size and shape of said filter material to fit over the silt guard and adapter as a cover as taught by Singleton because said cover would provide the benefit of protecting and filtering (Singleton, see C3/L30-35).
	Regarding claim 10, Huber teaches a temporary silt retention assembly, comprising: a silt retention device (Fig. 12C, silt retention device 1229 (Fig. 12C, dome 1229), see ¶213), comprising a body having a framework structure (see Fig. 12C) including a series of water permeable openings (Fig. 12C, openings 1208 (Fig. 12C, side spaces 1208); see ¶214) defined therethrough (see Fig. 12C); and a base plate or bottom rim (see Fig. 12C) arranged about a lower portion of the body and projecting outwardly from the lower portion of the body (see Fig. 12C); an adapter (see annotated Fig. 12C) formed with or coupled to the base plate or rim of the body of the silt retention device (see annotated Fig. 12C) and comprising at least one flexible (attachments are formed from a flexible material) (see ¶224) cover feature (attachment 1282 of Fig. 12C is one cover feature and attachment 1292 of Fig. 12C is another cover feature), the at least one flexible cover feature having a body configured to substantially overlap and enclose exposed portions of an inlet structure not covered by the silt retention device mounted thereover (the attachments cover lower side portions that are not covered by the dome) (see Fig. 12C),  the at least one cover feature having a series of openings (Fig. 12C, openings 1284 (Fig. 12C, spaces 1284); see ¶223)  defined therethrough to enable passage of stormwater through the at least one flexible cover feature and into the inlet structure; and a filter material applied to the body of the silt retention device (the upper and lower spaces of the 


Annotated Fig. 12C

    PNG
    media_image1.png
    591
    846
    media_image1.png
    Greyscale

	While Huber does not teach a filter material covering the openings of the at least one cover feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings (spaces) of the at least one cover feature of Huber by incorporating a filter material to said openings as taught by other embodiments of Huber because the simple addition of a filter material (screen or similar) to a known device (space or opening of an attachment) obviously resulting in blocking the passage of large or solid debris such as leaves and sticks (Huber, see ¶105) with an expectation of success. The combination of familiar elements is 
	Huber does not teach: (1) that said cover feature is configured to fold and unfold toward and away from the base plate or bottom rim; and (2) that said filter material is removable and overlapping the adapter so as to substantially cover the openings of the body of the silt retention device.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, cover feature 11 (Fig. 2, vertical grate 11); see C2/L34-36) is configured to fold and unfold toward and away from a base plate or bottom rim (the culvert grate is configured to fold) (see C3/L43-46) (see Figs. 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by incorporating the hinge means to said cover feature as taught by Goedderz for configuring to fold because said mechanism provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a removable filter cover (the filter material is peeled or stripped off) (see C10/L23-28) and overlapping the adapter (Fig. 12, adapter 70 (Fig. 12, fluid distributing pan 70); see C6/L10-12) so as to substantially cover the openings of the body of the silt retention device (“The filter 35 is….sheet or cover…to fit over the silt guard 10”) (see C7/L61-65) (see Figs. 3 and 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by making said filter material removable as taught by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Additionally, it would have been obvious to further modify the filter material of Huber by adjusting the size and shape of said filter material to fit over the 
	Regarding claim 12, Huber teaches a temporary silt retention assembly for use with a drainage system, comprising: a silt retention device (Fig. 12C, silt retention device1229 (Fig. 12C, dome 1229), see ¶213) comprising a body (see Fig. 12C) defining a filtering structure having a plurality of openings (Fig. 12C, openings1208 (Fig. 12C, side spaces 1208); see ¶214) formed at spaced locations thereabout (see Fig. 12C) and configured for enabling passage of water therethrough, the body comprising an upper portion (see Fig. 12C), a lower portion (see Fig. 12C), and a base plate or rim (see Fig. 12C) defined along the lower portion of the body and projecting outwardly from the lower portion of the body; an adapter (see annotated Fig. 12C) configured to mount the silt retention device on an inlet structure of the drainaqe system (see Fig. 12J), the adapter formed from a polymeric or plastic material (the attachments can be formed from a flexible plastic) (see ¶224) and comprising at least one flexible cover feature extending along or about at least a portion of the base plate or rim (see annotated Fig. 12C), the flexible cover feature havinq a body configured to overlap and substantially cover exposed portions of as the inlet structure not covered by the silt retention device when mounted thereover (the attachments cover lower side portions that are not covered by the dome) (see Fig. 12C); wherein the adapter is integrally formed with or coupled to the body of the silt retention device adjacent the base plate or rim (see Fig. 12C) thereof so as to provide an extension of the filtering structure of the silt retention device (see Figs. 12C and 12J); and a filter material applied to the body of the silt retention device (the upper and lower spaces of the dome have screens; the upper and lower spaces on the body of the dome therefore the screen applied to the body as well) (see ¶105 and ¶111), for filtering stormwater passing into the silt retention device, wherein the silt retention device and the adapter is capable of supporting the filter material against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure (the attachment is capable of supporting filter material because it has openings 1283 and a side wall that provide supporting means) (see Fig. 12C).  	
Annotated Fig. 12C

    PNG
    media_image1.png
    591
    846
    media_image1.png
    Greyscale

	While Huber does not explicitly teach that said filter material overlapping the at least one flexible cover feature of the adapter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings (spaces) of the at least one cover feature of Huber by incorporating a filter material to said openings as taught by other embodiments of Huber because the simple addition of a filter material (screen or similar) to a known device (space or opening of an attachment) obviously resulting in blocking the passage of large or solid debris such as leaves and sticks (Huber, see ¶105) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore, modified Huber teaches the filter material overlapping the at least one flexible cover feature of the adapter because the openings overlap the cover feature therefore the filter material within the openings will overlap the cover feature. 
	Huber does not teach: (1) that said cover feature is configured to fold or extend; and (2) that said filter material covering at least a portion of the filtering structure.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, cover feature 11 (Fig. 2, vertical grate 11); see C2/L34-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by incorporating the hinge means to said cover feature as taught by Goedderz for configuring to fold because said mechanism provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) wherein filter material covers at least a portion of the filtering structure (“The filter 35 is….sheet or cover…to fit over the silt guard 10”) (see C7/L61-65) (see Figs. 3 and 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by adjusting the size and shape of said filter material to fit over the silt guard and adapter as a cover as taught by Singleton because said cover would provide the benefit of protecting and filtering (Singleton, see C3/L30-35).
	Regarding claim 14, Huber and Goedderz teach the temporary silt retention device of claim 13, further comprising a filter material applied to the body of the silt retention device (the upper and lower spaces of the dome have screens; the upper and lower spaces on the body of the dome therefore the screen applied to the body as well) (Huber, see ¶105 and ¶111), the adapter is capable of supporting the filter material against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure (the attachment is capable of supporting filter material because it has openings 1283 and a side wall that provide supporting means) (see Fig. 12C).  	
	While Huber does not teach that said filter material overlapping the at least one flexible cover feature of the adapter for filtering the water passing into the silt retention device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings (spaces) of the at least one cover feature of Huber by incorporating a filter material to said openings as taught by other embodiments of Huber because the simple addition of a filter material 
 	The combination of references does not teach that said filter material covers at least a portion of the filtering structure.
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material that covers at least a portion of the filtering structure (“The filter 35 is….sheet or cover…to fit over the silt guard 10”) (see C7/L61-65) (see Figs. 3 and 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by adjusting the size and shape of said filter material to fit over the silt guard and adapter as a cover as taught by Singleton because said cover would provide the benefit of protecting and filtering (Singleton, see C3/L30-35).
	Regarding claim 15, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 14, wherein the filter material comprises a porous filtering material (screen is inherently a porous material) (Huber, see ¶105 and ¶111), the filter cover configured to cover the body and the base plate or rim of the silt retention device (Singleton, see Figs. 3 and 5) and the adapter (Singleton, Fig. 12, adapter 70 (Fig. 12, fluid distributing pan 70); see C6/L10-12) of the silt retention assembly (the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well), wherein the filter cover comprises a top portion supported by the upper end of the body (Singleton, see Figs. 3 and 5) (Singleton, see C8/L5-16), and a body 
	The combination of Huber and Goedderz does not teach a detachable filter cover.
	Singleton teaches that a detachable filter cover (the filter material is peeled or stripped off) (see C10/L23-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by making said filter material detachable as taught by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                      

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778